Citation Nr: 0836713	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  99-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision promulgated by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran provided testimony at a hearing conducted before 
the undersigned Veterans Law Judge in February 2001.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

This case was previously before the Board in May 2001, 
January 2004 and January 2007.  It was remanded each time for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The issue on appeal was previously before the Board in 
January 2004.  At that time, it was remanded in order to 
obtain a VA examination to determine the etiology of the 
claimed left knee disorder.  The remand instructions 
specifically directed that the examiner should provide a 
diagnosis for each left knee disorder found on examination.  
The examiner was also to state, for each left knee disorder 
present, whether it is at least as likely as not that the 
left knee disorder was due to the veteran's service or if it 
is attributable to service-connected left ankle and right 
knee disabilities.  The examiner was also directed to provide 
a complete rationale for any opinion expressed.  The report 
of a July 2005 VA examination resulted in a pertinent 
diagnosis of left knee strain without objective findings of 
physical abnormalities or X-ray joint disease.  The examiner 
opined that the left knee condition appears unrelated to the 
left ankle condition and objectively did not appear to have 
any objective abnormalities.  

In January 2007, the Board again remanded the issue on appeal 
in order to obtain an opinion as to whether it is at least as 
likely as not that the left knee disorder is aggravated by 
the service-connected left ankle disorder.  The examiner was 
directed to set forth the complete rationale underlying any 
conclusions of opinions expressed.  Another VA examination 
was conducted in February 2008.  The report of the 
examination indicates the examiner found that the left knee 
condition appeared to be unrelated to the left ankle 
condition and, therefore, it was unlikely that the knee 
condition, of whatever etiology, was aggravated by the 
service-connected left ankle disorder.  The examiner noted 
that the left ankle condition was a chip fracture and it is 
unlikely that this condition would lead to a left knee 
condition or aggravation of a left knee condition, of 
whatever etiology.  

The Board finds that the reports of the July 2005 and 
February 2008 VA examinations do not comply with the remand 
instructions promulgated by the Board in January 2004.  
Neither of the reports specifically addresses the question of 
whether the left knee condition is secondary to the service-
connected right knee condition as argued by the veteran.  
Furthermore, neither of the reports provides any rationale 
for the opinions rendered as directed by the Board in its 
January 2004 and January 2007 remand instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
made available to the February 2008 VA 
examiner for review and clarification as 
to the etiology of the veteran's left knee 
disorder.  The examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the left knee disorder is 
etiologically linked to the left ankle 
disability and/or right knee disability on 
any basis, to include aggravation.  By 
aggravation, the Board means a permanent 
increase beyond the natural progress of 
the disability.

The examiner must set forth the complete 
rationale underlying the conclusions and 
opinions expressed including the rationale 
for the opinions already provided in the 
July 2005 and February 2008 VA 
examinations, in a legible report.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  The 
veteran may be recalled for examination, 
if deemed necessary.

If the February 2008 VA examiner is 
unavailable, the requested opinion should 
be obtained from another appropriately 
qualified competent medical professional.

If this clinician determines that a new 
examination is necessary in order to 
provide the opinion, one should be 
conducted.

2.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and, if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal.

If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which addresses all of the evidence 
obtained after the issuance of the last 
supplemental statement of the case in 
March 2008, and provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

